DETAILED ACTION

This action is in reply to the application filed on 11/02/2020
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims  4, 5, 6, 10, 11, 17 and 18 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The dependency of the claims should be put in the proper form in which the depending claims should be clarified. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1, 8 and 14 , in part, a method of receiving a selection of a service such as purchasing at a vending machine, generating a request or transaction identifier, adding the request identifier to a queue, receiving a validation for the electronic payment, receiving a receipt payment, and removing the service request ID from the list. The limitations recite concepts of sales activities, purchasing at a service station such as a vending machine (commercial interactions). Hence, they fall within the “Methods of Organizing Human Activity” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as self-service machine, a mobile device, a validation server, at least one processor, and other generic computer components to perform receiving, adding, and communicating,. The generic computer components are recited at a high-level of generality (receiving and communicating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claim is directed to an abstract idea
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of at least a computing device to perform receiving, adding and communicating data are merely additional elements performing the abstract idea on a generic device i.e., abstract idea and apply it. See MPEP 2106.05(f). There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Additionally, the limitation of sending a request or message over network is recognized as well-understood, routine, conventional activity. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) see MPEP 2106.05(d). Furthermore, the limitations are not indicative of integration into a practical application because they are merely adding the words “apply it” to a judicial exception on a generic computing device. See MPEP 2106.05(f). Given the above reasons, a generic processing device associated with the receiving a selection of a service such as purchasing at a vending machine, generating a request or transaction identifier, adding the request identifier to a queue, receiving a validation for the electronic payment, receiving a receipt payment, and removing the service request ID from the list is not an Inventive Concept. Thus, the claim is not patent eligible.
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.
Claim 2 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a method of validating payment (commercial activities) . This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claim 3 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a process of payment verification (commercial activities) . This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claim 4, 9, 10 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) additional elements such as the near-field communication (NFC) . This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claim 5, 11, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) additional elements such as smart card emulator . This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claim 6, 7, 12, 13, 19 and 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) process additional elements of EMV authorization requesting cryptogram (ARQC) and performing a judicial exception on the existing technology . This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 14, 2, 15, 4, 9, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2018/0262891) in view of Soprano-Joseph et al. (US 10, 475, 296 B1).
Claims 1, 8 and 14 disclosed as follows. The general concept is to use NFC technology to perform a transaction at the service station without the need for WIFI at the kiosk station. Wu discloses: A method for providing a service at a self-service machine that does not have internet connectivity or that is in an off-line state, the method including: receiving, at the self-service machine, a selection of a service (Wu, Fig. 4 & see at least par. [0054] “. . . The user app may provide an interface for selecting a payment method and may, in some embodiments present an interface for selecting an item from the vending machine. Through the app or through interaction with the vending machine, the user makes a selection, and through the app the user completes a payment in step 614 . . . .”);
communicating, to a mobile device by a first direct communication method (Fig. 4 & see at least Par. [0054] “If the payment is to be performed using the mobile device, the process proceeds from decision point 604 to step 610, where the user brings the mobile device into close proximity of the vending machine access unit, for example by the user tapping the mobile device against a near-field communications (NFC) tag, and an NFC link is established between the mobile device and the vending machine . . .”) , service request data including the service request identifier, a terminal identifier of the self-service machine (Wu, see at least par. [0054] “. . .  and an NFC link is established between the mobile device and the vending machine, through which the mobile device receives a device identifier from the vending machine. The mobile device, in turn, uses a wireless communication network such as cellular (for example 3G or LTE) or Wi-Fi (for example one of the 802.11 networking standards) to connect to a remote server and provide the server with the device identifier from the vending machine. In step 612, the mobile device may receive information about the vending machine from the server and present vending options within a user app . . .”), and an address of a validation server (Wu, Par. [0012] & Fig. 1A-114 & see at least Par. [0048] “. . . . Access control server 422 is a set of processors and memories configured to receive information from the smartphone 410 including a device identifier for the vending machine 400 and user identification data input through the smartphone app 414's user interface to make an access determination, and to generate a new access code for a subsequent interaction with the vending machine 400 . . .”) Conservatively, the validation server corresponds to an access control server;
 receiving, from the validation server via the mobile device, by a second direct communication method, receipt data indicating confirmation of completion of an electronic payment transaction initiated by the mobile device and associated with the service identifier (see at least par. [0054] “. . .  In step 616, the server receives the payment confirmation, either from the mobile device or from the payment processor, and based on the device identifier from the vending machine, and the item selection from the user app on the mobile device or at the vending machine, the server references a database of unlock codes and selects the appropriate unlock code as well as an update unlock code and transmits those codes to the mobile device. The update unlock code may be generated during this step, for example by generating a random string having a defined length. In step 618, the mobile device transmits the unlock code to the vending machine via the NFC connection, where it is stored in a memory such as EEPROM at the vending machine. A processor at the vending machine compares the received unlock code to a stored unlock code in step 620, proceeding either to step 622 if the received and stored unlock codes do not match, or to step 628 if the stored unlock and lock codes match.”) the second communication method is NFC connection transferred from the mobile device to the vending machine; 
Wu does not disclose the following; however, Soprano-Joseph teaches:
generating a service request identifier for the selected service (Soprano-Joseph, Claim 1, Col. 20 ln 57-61) a service request identifier conservatively corresponds to a transaction ID which is generated when the transaction is staged); 
adding the service request identifier to a list of service requests to be fulfilled (Soprano, Col. 14 ln 53-60) the system uses the FIFO to add the transaction ID in the queue; 
and responsive to validating the receipt data, starting the selected service at the self-service machine, and removing the service request identifier from the list (Soprano-Joseph, Col. 14 ln 61-64).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of using the NFC to interface between the mobile device and the service station to perform a transaction as disclosed  by Wu  with the invention of generating and adding the service to a transaction queue as taught by de Soprano-Joseph to  better systematically arrange the transaction requests in a queue and execute the requests from mobile device (abstract).
Dependent Claims 2 and 15 are disclosed as follows: Wu in view of Soprano-Joseph discloses the Method and the System. However, Wu teaches: including the validation server forwarding a payment transaction request from the mobile device to an acquirer system for approval; and receiving, from the acquirer system, the receipt data (Wu, see at least par. [0048] “. . . The payment processor 420 may be an interface with credit card software or a mobile payment service that initiates transactions in accordance with the request at the vending machine 400 to pay for the selected item if it has not been paid for in cash at the vending machine 400. The payment processor 420 may in some embodiments communicate with the access control server 422 via the internet 418 to confirm payment before an access code is supplied from the access control server 422 to the smartphone 410.” & see at least claim 10 “. . . receiving, at the server, a payment confirmation for an item in a vending machine retrieving an unlock code based on the payment confirmation and the asset identification . . . .”)Conservatively Payment confirmation corresponds to receipt data and the acquirer system corresponds to payment processor.    
	Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of validation server forwarding a payment transaction request from the mobile device to an acquirer system for approval as disclosed  by Wu  with the invention of generating and adding the service to a transaction queue as taught by de Soprano-Joseph to  better systematically arrange the transaction requests in a queue and execute the requests from mobile device (abstract).
Dependent Claims 4, 9, 10, and 17 are disclosed as follows: Wu in view of Soprano-Joseph discloses the Method and the System. However, Wu teaches: A method according to any one of the preceding claims, wherein the first direct communication method and/or the second direct communication method is near-field communication (NFC) (Wu, see at least par. [0048] “Smartphone 410 uses NFC interface 412 to communicate with the vending machine 400. NFC interface 412 is a near-field communications antenna which produces a signal that can be picked . . . .”).  
	Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of wherein the first direct communication method and/or the second direct communication method is near-field communication (NFC) as disclosed  by Wu  with the invention of generating and adding the service to a transaction queue as taught by de Soprano-Joseph to  better systematically arrange the transaction requests in a queue and execute the requests from mobile device (abstract).
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2018/0262891) in view of Soprano-Joseph et al. (US 10, 475, 296 B1) in further view of Dennis et al. (US 11, 144, 901 B1).
Dependent claims 3 and 16 are disclosed as follows: Wu in view of Soprano-Joseph teaches the method and system. Dennis teaches: including the validation server forwarding a transaction identifier of the electronic payment transaction to a payment network for verification (Dennis et al. (US 11, 144, 901 B1) claim 7 “. . . receives user input representative of a transaction identifier; sends data representative of the transaction identifier to the payment funding system for use by the payment funding system to verify that the transaction identifier corresponds to a pending electronic payment in the electronic payment system . . .”)  ; and receiving, from the payment network, the receipt data (see at least claim 7 “. . . and sends, to the payment funding system, a confirmation indicating that the amount to fund the pending electronic payment to the third party has been received by the POS machine.”) payment confirmation corresponds to electronic payment receipt.  
	Therefore it would be obvious to one of ordinary skill in the effective time of payment network verification as disclosed  by Dennis  with the invention of generating and adding the service to a transaction queue as taught by Wu in view of Soprano-Joseph to  better process a pending transaction associated with a transaction identifier (Abstract).
Claims 5, 11 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2018/0262891) in view of Soprano-Joseph et al. (US 10, 475, 296 B1) in further view of Levionnais et al. (US 2013/0072255 A1).
Dependent claims 5, 11, and 18 are disclosed as follows: Wu in view of Soprano-Joseph teaches the method and system. Levionnais teaches: wherein the service request data is generated by a smart card emulator of the self-service machine (Levionnais et al. (US 2013/0072255 A1) par. [0071]).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of wherein the service request data is generated by a smart card emulator of the self-service machine as disclosed  by Levionnais  with the invention of generating and adding the service to a transaction queue as taught by Wu in view of Soprano-Joseph to  better execute contactless application (par. [0001]).
Claims 6, 7, 12, 13, 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2018/0262891) in view of Soprano-Joseph et al. (US 10, 475, 296 B1) in further view of Card Payments Roadmap in the United States, Smart Card Alliance, Jan 2013; hereinafter, Card Payments.
Dependent claims 6, 12, and 19 are disclosed as follows: Wu in view of Soprano-Joseph teaches the method and system. Card Payments teaches: wherein the smart card emulator includes an EMV kernel, and wherein the service request data includes an EMV authorisation request cryptogram (ARQC) (Traditional Transit Fare Media, pg. 32, “For online card authentication, the chip generates the EMV cryptogram called the authorization request cryptogram (ARQC). Track 2 equivalent data, the ARQC, the associated signed data, and potentially the CVM’s online encrypted PIN or offline PIN comparison results are sent in the authorization message.”)  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of EMV authorization and ARQC as disclosed  by Card Payments  with the invention of generating and adding the service to a transaction queue as taught by Wu in view of Soprano-Joseph to  better sustain the highest level of security and develop new functionality required by the market (NPL, pg. 6).
Dependent claims 7, 13, 20 are disclosed as follows: Wu in view of Soprano-Joseph teaches the method and system. Card Payments teaches: wherein the receipt data includes an EMV transaction certificate (TC), and wherein the smart card emulator is configured to validate the TC (Traditional Transit Fare Media, pg. 8 “When the POS terminal is configured, the payment brand public keys (for those brands that are accepted) are loaded onto the terminal. At the beginning of the transaction, the terminal uses the payment brand’s root key to validate the issuer’s public key certificate . . .”) Transaction certificate, or payment brand public keys, is validated by the emulator.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of and wherein the smart card emulator is configured to validate the TC as disclosed  by Card Payments  with the invention of generating and adding the service to a transaction queue as taught by Wu in view of Soprano-Joseph to  better sustain the highest level of security and develop new functionality required by the market (NPL, pg. 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695